Citation Nr: 0918426	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-17 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected sinusitis, currently evaluated as noncompensable 
prior to January 25, 2005.

2.  Entitlement to a higher initial rating for service-
connected sinusitis, currently evaluated as 10 percent 
disabling from January 25, 2005.

3.  Entitlement to a higher initial rating for service-
connected sinusitis, currently evaluated as 30 percent 
disabling from May 31, 2006. 


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to 
August 1992.

This matter is before the Board of Veterans' Appeals (Board) 
following a July 2008 Board remand.  The issue was originally 
before the Board on appeal from a September 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The competent medical evidence does not show that prior 
to January 25, 2005, the Veteran's service-connected 
sinusitis was manifested by one or two incapacitating 
episodes per year requiring prolonged antibiotic treatment, 
or three to six non-incapacitating episodes per year 
characterized by headaches, pain and purulent discharge or 
crusting.    

2.  The competent medical evidence does not show that 
beginning January 25, 2005, the Veteran's service-connected 
sinusitis was manifested by three or more incapacitating 
episodes per year requiring prolonged antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

3.  The competent medical evidence does not show that at any 
time after March 30, 2006, the Veteran's service-connected 
sinusitis required radical surgery and was characterized by 
chronic osteomyelitis, or that the Veteran suffered near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  

4.  As of March 30, 2006, medical evidence tended to show 
that the Veteran's sinusitis displayed symptoms consistent 
with a 30 percent disability rating.

 



CONCLUSIONS OF LAW

1.  Prior to January 25, 2005, the criteria for a compensable 
rating for service-connected sinusitis have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.96, 4.97, Diagnostic Code 6510 
(2008).  

2.  From January 25, 2005 through March 29, 2006, the 
criteria for a disability rating in excess of 10 percent for 
service-connected sinusitis were not met or approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.96, 4.97, Diagnostic Code 6510 (2008).  

3.  From March 30, 2006, the criteria for a disability rating 
of 30 percent for service-connected sinusitis were met or 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.96, 4.97, Diagnostic Code 6510 
(2008).  

3.  Beginning March 30, 2006, the criteria for a disability 
rating in excess of 30 percent for service-connected 
sinusitis have not been met or approximated.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.96, 
4.97, Diagnostic Code 6510 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

A remand by the Board confers upon a veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  When remand orders 
are not complied with, the Board must insure compliance.  
However, only substantial compliance, not strict compliance, 
is necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  
Here, the Board remanded the case for the RO to consider 
additional evidence submitted by the Veteran.  The Board 
finds that the October 2008 supplemental statement of the 
case and the November 2008 rating decision were in 
substantial compliance with the Board's July 2008 remand.    

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in August 2004.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  The RO sent a similar 
letter in October 2006.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluation and 
effective dates assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
its purpose has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

The Board also finds that the RO has satisfied VA's duty to 
assist.  The RO obtained the Veteran's service treatment 
records and provided the Veteran with a VA ear nose and 
throat examination in August 2006.  The claims file contains 
VA medical center (VAMC) records and private treatment 
records from Edmond Regional Medical Center and Mercy Health 
Center.  The record also contains letters from private 
physicians.  In correspondence dated in November 2008, the 
Veteran affirmed that he had no other evidence to give to VA 
to substantiate his claim.  The Veteran has not made the RO 
or the Board aware of any other evidence relevant to his 
appeal, and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.    

Legal Criteria

Presently, the Veteran's service-connected sinusitis is rated 
as noncompensable prior to January 25, 2005, 10 percent from 
January 25, 2005 and 30 percent from May 31, 2006.  The 
Veteran is contesting these rating assignments.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When the initial 
evaluation is at issue, the Board must assess the entire 
period since the original claim was filed to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods since the date 
the original claim was filed.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Here, the Veteran is already in receipt of 
staged ratings for his sinusitis.    

Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise the lower evaluation will be assigned.  38 
C.F.R. § 4.7.  All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.

Diagnostic Codes 6510 (pansinusitis), 6511 (ethmoid 
sinusitis), 6512 (frontal sinusitis), 6513 (maxillary 
sinusitis), and 6514 (sphenoid sinusitis) are to be rated 
under the General Rating Formula for Sinusitis.  The General 
Rating Formula for Sinusitis provides a noncompensable (0 
percent) rating for sinusitis that is detected by X-ray only.  
A 10 percent rating is assigned for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent rating is assigned for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is assigned 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A Note to the General 
Rating Formula for Sinusitis provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97. 


Analysis

The Veteran originally filed a claim for service connection 
in July 2004.  Service connection for sinusitis was granted 
in a December 2004 rating decision and a noncompensable 
rating was assigned effective July 21, 2004, the date of the 
claim.  The RO issued a second rating decision in September 
2005, based on a review of new evidence.  The RO increased 
the rating to 10 percent effective January 25, 2005, which 
was the date of pertinent VAMC records.  After the Board 
remand, the RO issued a November 2008 rating decision and 
awarded a 30 percent rating effective May 31, 2006, the date 
a letter from the Veteran's physician was received by the RO.  

        Prior to January 25, 2005

The Board first considers the severity of the Veteran's 
service-connected sinusitis for the period prior to January 
25, 2005.  Pertinent evidence for that period included 
service treatment records, VAMC records and private medical 
records from Edmond Regional Medical Center.  

Private records from Edmond Regional Medical Center showed 
that the Veteran complained of allergy exacerbations in April 
1999.  He sought treatment after a few days of symptoms and 
was treated with allergy medication.  In September 1999, the 
Veteran again sought treatment at the Center for nasal 
obstruction related to his sinusitis.  He complained of 
chronic nasal stuffiness that had lasted for years.  VAMC 
records showed that the Veteran complained of headache on 
several occasions, but the records were silent as to 
complaints of or treatment for sinusitis.  

The General Rating Formula for Sinusitis does not provide for 
a compensable rating prior to January 25, 2005.  The Board 
has reviewed the medical evidence dated during this period 
but finds no record of one or two incapacitating episodes per 
year or three to six non-incapacitating episodes per year due 
to sinusitis.   



        Beginning January 25, 2005 

Next, the Board considers whether the evidence supports the 
assignment of a schedular rating in excess of 10 percent for 
the period beginning January 25, 2005.  The medical evidence 
pertaining to the severity of the Veteran's sinusitis during 
this period included VAMC records.  

In a treatment note dated January 25, 2005, the Veteran 
reported experiencing sinus infections at least twice a year, 
consisting of sinus drainage for one week.  The VA physician 
prescribed Augmentin for the Veteran's acute sinusitis.  In 
his October 2005 notice of disagreement, the Veteran claimed 
that he had evidence that he suffered more than four 
incapacitating episodes per year due to sinusitis, but no 
other evidence pertaining to the severity of his sinusitis 
during this period has been submitted.  

Upon reviewing this evidence, the Board finds that the 10 
percent rating assigned for this period is proper because the 
record showed the Veteran suffered at least two sinus 
infections per year.  The record does not support a schedular 
rating of 30 percent during this time because there was no 
evidence that the Veteran suffered from three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  

        

From May 31, 2006
        
Next, the Board will consider whether the evidence supports 
the assignment of a schedular rating in excess of 30 percent 
beginning May 31, 2006.  The medical evidence pertaining to 
the severity of the Veteran's sinusitis during this period 
included a letter from Dr. D.W., the Veteran's physician, 
records from Mercy Health Center, the report of an August 
2006 VA sinus examination and VAMC treatment records.  

In a letter dated in April 2006, Dr. D.W. discussed the 
Veteran's recurrent sinusitis.  He stated that the Veteran 
has about six episodes of sinusitis per year, which are 
characterized by pain, headaches and purulent discharge or 
crusting.  The Veteran relayed to Dr. D.W. that he rarely 
goes to the VAMC for sinus infections because there is a long 
delay in acquiring a VAMC appointment.  Dr. D.W. saw the 
Veteran on March 30, 2006 during an acute episode of sinus 
pain.  Dr. D.W. stated that the Veteran had marked purulent 
crusting in both nasal passages and posterior pharyngeal 
inflammation; he treated the Veteran with Cephalexin.  

During the August 2006 VA examination, the Veteran complained 
of a left-sided sinus infection that occurred about six times 
per year, causing pain behind his left eye.  The Veteran 
missed three to four days of work during each infection.  He 
stated that he took antibiotics about four times per year for 
seven to 14 days.  He used Sudafed daily.  He underwent two 
nasal polypectomies and sinus surgeries in the 1990s.  The VA 
examiner diagnosed chronic sinusitis, allergic rhinitis, 
postoperative septoplasty and a deviated nasal septum with 30 
percent obstruction and synechia on the right nasal cavity.  
X-rays showed that there was mild mucoperiosteal thickening 
involving the ethmoid and frontal sinuses.   

A treatment note from Mercy Health Center indicates that the 
Veteran underwent a sinus operation in August 2008.  
Specifically, he had bilateral endoscopic frontal recess 
exploration with widening of the nasofrontal ducts, bilateral 
complete ethmoidectomy with polypectomy, a sphenoidotomy and 
bilateral maxillary antrostomy.   

In a November 2008 rating decision, the RO increased the 
Veteran's ten percent rating to 30 percent, effective May 31, 
2006.  The Board agrees with the increased rating because the 
evidence shows that the Veteran experiences at least six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  The 
record does not support a higher rating of 50 percent 
because, while there is evidence that the Veteran underwent 
surgery, there is not evidence showing he suffers from 
osteomyelitis or near constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.

While the Board agrees with the RO's rating determination, 
the Board does not find the effective date of May 31, 2006 to 
be proper.  This was the date the RO received the letter by 
Dr. D.W., which was the earliest evidence showing the Veteran 
was entitled to a 30 percent disability rating.  This letter 
was based on Dr. D.W.'s examination of the Veteran on March 
30, 2006.  Since the Veteran displayed symptoms entitling him 
to a 30 percent disability rating on March 30, 2006, the 
Board finds that March 30, 2006 is the proper effective date 
of the increased rating.  

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. § 
3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the claimant's disability level and symptomatology.  
Moreover, the Veteran has not asserted that his service-
connected sinusitis causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent period of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  See Id., see 
also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); and 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Hence, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extraschedular evaluation.  Id.   

ORDER

An initial compensable rating for service-connected sinusitis 
prior to January 25, 2005 is denied.

An initial rating in excess of 10 percent for service-
connected sinusitis from January 25, 2005 through March 29, 
2006 is denied.  

An initial rating of 30 percent for service-connected 
sinusitis beginning March 30, 2006 is granted. 

An initial rating in excess of 30 percent for service-
connected sinusitis beginning March 30, 2006 is denied. 






____________________________________________
John. E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


